DETAILED ACTION
Claims 21-31, 33-38, and 40-41 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of elements, as claimed. 
In particular, independent claim 21 was amended to recite the first and second guidewires are coupled outside of the body while a portion of the first and a portion of the second guidewire is positioned in the first chamber of the heart. Hariton’789 was relied upon to teach the step of coupling the first and second guidewires outside of the body; however, Hariton’789 teaches the first guidewire is still inside the heart and the second guidewire is fully outside of the body in order to replace the first guidewire with the second guidewire (paragraph [0528]). In light of this, it would not be obvious that a portion of both the first and second guidewires are positioned within the first chamber but connected outside of the body, as required by claim 21. 
Mortier’552, which was relied on previously, teaches first and second guidewires can be coupled together (Figure 66, 67, 43, 44) instead of a single guidewire(Figure 40, 68, 69). However, Mortier’552 does not teach coupling the guidewire outside of the body, as required by claim 21. 
Regarding claim 36, Hariton’789 fails to teach the coupled end of the first and second guidewires is delivered through the second elongate shaft into the second chamber. Hariton’789’s guidewire is delivered through the wall of the heart chamber. Hariton’789 was relied upon to teach the coupling step, but is silent regarding how the coupled end is delivered back into the heart. Further, it would not be obvious to rely on Vidlund’684 to teach this step since there is no coupling of guidewires occurring. 
Mortier’552 teaches the ends of the first and second guidewires guidewires are coupled to one another (see the discussion regarding claim 21 above) and these coupled ends are delivered using a catheter (see Figures 66, 67) but the first and second guidewires are not disclosed as being extracted outside of the body, as required by claim 36. 
For these reasons, the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        3 June 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771